Citation Nr: 0920519	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-05 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

Throughout the current appeal, the Veteran contends that he 
developed tinnitus as a result of the acoustic trauma during 
service.  In particular, he asserts that his responsibilities 
as a pharmacist mate aboard the USS Platte required him to 
work in sick bay which was located "immediately below" the 
section of the ship where the large guns were mounted.  As a 
result, he heard the loud sounds of shelling on a daily 
basis.  He maintains that he has experienced ringing in his 
ears for over 60 years.  

Service personnel records confirm that the Veteran's military 
occupational specialty was that of a pharmacist's mate and 
that, for at least a portion of his active duty, he served 
aboard the USS Platte.  Further, although the claims folder 
does not contain a post-service medical record that includes 
a diagnosis of tinnitus, the Veteran is competent to report 
symptoms (such as ringing in his ears) because such actions 
come to him through his senses and, as such, require only 
personal knowledge rather than medical expertise.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran's representative has asked that he be accorded a 
VA examination to determine the etiology of his tinnitus.  
The Board agrees that, in light of his complaints, as well as 
the fact that he has not been accorded a pertinent VA 
examination during the current appeal, he should be given the 
opportunity to undergo a relevant VA evaluation to determine 
if he has tinnitus associated with his active duty.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims folder all additional service 
personnel records that are available.  
The Board is particularly interested in 
documents which note the ships upon 
which the Veteran served and his 
military occupational specialties.  

2.  The Veteran should be scheduled for 
an examination to determine the nature, 
extent, and etiology of his tinnitus 
symptomatology.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  
All pertinent tinnitus pathology should 
be noted in the examination report.  

For any tinnitus diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service, is otherwise related to active 
service.  Complete rationale should be 
given for all opinions reached.  

3.  Thereafter, the issue of 
entitlement to service connection for 
tinnitus should be re-adjudicated.  If 
the decision remains adverse, the 
Veteran and his representative should 
be provided with a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

